Case 5:19-cv-01884-DOC-MAA Document 31 Filed 05/21/20 Page 1 of 1 Page ID #:1265



    1
    2
                                                                    JS-6
    3
    4
    5
    6
    7
    8                       UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11    ARMANDO SOTELO PASCACIO,                 Case No. 5:19-cv-01884-DOC-MAA
  12                        Petitioner,
               v.                                JUDGMENT
  13
  14    ROSEMARY NDOH, Warden,
  15                        Respondent.
  16
  17          Pursuant to the Order Accepting Report and Recommendation of the United
  18    States Magistrate Judge,
  19          IT IS ORDERED AND ADJUDGED that the First Amended Petition is
  20    denied and the action is dismissed without prejudice.
  21
  22    DATED: ________________
                0D\
  23
  24                                      ____________________________________
                                          DAVID O. CARTER
  25                                      UNITED STATES DISTRICT JUDGE
  26
  27
  28
